CHRISTIAN, J.
The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for two years.
Appellant has filed in this court his affidavit wherein he requests that the judgment of the trial court be affirmed. An examination of the record discloses that no questions are presented for review. Appellant failed to file his bills of exception in the trial court, and no statement of facts is brought forward. The indictment appears to be sufficient to charge the offense.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.